365 S.W.3d 652 (2012)
STATE of Missouri, Respondent,
v.
Ricardo CUEVAS, Jr., Appellant.
No. ED 96490.
Missouri Court of Appeals, Eastern District, Division Two.
May 9, 2012.
Chris Koster, Atty. Gen., Jessica P. Meredith, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Kim Freter, Clayton, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.


*653 ORDER
PER CURIAM.
The defendant, Ricardo Cuevas, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by a jury of one count of first-degree statutory rape, in violation of section 566.032 RSMo. (1994), and one count of first-degree statutory sodomy, in violation of section 566.062 RSMo. (1994). The trial court sentenced the defendant to a total term of eight years of imprisonment. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 30.25(b).